internal_revenue_service number release date index number ----------------------------------------------- --------------------------- ------------------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b02 plr-147039-09 date date ty -------- ty -------- legend taxpayers -------------------------------------------------- bank ----------------- firm ---------------------------------------- firm ---------------------------------- date ----------------------- year -------- year ------- dollar_figureaa dollar_figure--------- dollar_figurebb dollar_figure--------- dollar_figurecc dollar_figure-------- dollar_figuredd dollar_figure----------- dear ------------------------------ this letter is in response to the letter dated date submitted on your behalf by your authorized representative in the letter you request an extension of time to make an election to include net_capital_gain and qualified_dividend_income in net_investment_income under sec_163 and sec_163 of the internal_revenue_code for tax_year year your request is submitted pursuant to sec_301_9100-1 and sec_301 of the procedure and administration regulations facts taxpayers are individuals who relied upon the assistance firm to prepare their individual income_tax returns for year firm had prepared taxpayers’ individual income_tax returns for five previous years and had extensive knowledge of taxpayers’ financial affairs for year firm prepared a form_4952 investment_interest plr-147039-09 expense deduction reporting dollar_figureaa of investment_interest expense taxpayers had sufficient investment_income to deduct dollar_figurebb of the investment_interest expense and elected to carry forward the remaining dollar_figurecc of investment_interest expense in an affidavit firm represents that in preparing the form_4952 for year firm did not make an election to treat qualified dividends or net_capital_gain from the disposition of property_held_for_investment as investment_income taxpayers subsequently engaged firm to prepare taxpayers’ individual income_tax returns for year and to review taxpayers’ year returns while reviewing the year returns firm discovered that firm had failed to report dollar_figuredd of taxpayers’ investment_interest expense paid to bank firm advised taxpayers to file a private_letter_ruling request for an extension of time to amend their year return to make an election on form_4952 to treat qualified dividends or net_capital_gain from the disposition of property_held_for_investment as investment_income firm prepared taxpayers’ letter_ruling request in an affidavit firm represents that taxpayers provided firm with the annual tax reporting statements provided to taxpayers by bank for tax_year year firm represents that the annual tax reporting statements from bank omitted the dollar_figuredd of investment_interest expense paid_by taxpayers to bank for tax_year year firm represents that had the statements provided by bank to taxpayers included the dollar_figuredd of investment_interest expense for year firm would have advised taxpayers to make the election to treat qualified dividends and net_capital_gain from the disposition of property_held_for_investment as investment_income taxpayers represent that they relied on firm to make the necessary inquiries to prepare complete and accurate tax returns law and analysis sec_163 of the internal_revenue_code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 provides in part that investment_income means the sum of i gross_income from property_held_for_investment other than any gain taken into account under clause ii i ii the excess if any of i the net gain attributable to the disposition of property_held_for_investment over plr-147039-09 ii the net_capital_gain determined solely by taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause such term shall include qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for the purposes of this subsection sec_1_163_d_-1 provides that the elections for net_capital_gain and qualified_dividend_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the net_capital_gain is recognized or the qualified_dividend_income is received sec_301_9100-1 provides that the commissioner of internal revenue in exercising his discretion may grant a reasonable extension of time but not more than months except for a taxpayer who is abroad under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i the term regulatory election is defined in sec_301_9100-1 as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-147039-09 paragraphs b i through iii of sec_301_9100-3 provide that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the due_date for making the election that make the election advantageous to a taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment conclusion taxpayers’ election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1_163_d_-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 have been met the information and representations provided by taxpayers establish that taxpayers acted reasonably and in good_faith the affidavits presented show that the taxpayers reasonably relied on tax professionals for the filing of their return however due to an omission by bank in preparing the annual tax reporting statements the tax professionals failed to make or advise the taxpayers to make the election the affidavits presented show that the taxpayers were unaware of the necessity for the election and upon discovery of the error requested relief taxpayers are not seeking to alter a return position for which an accuracy-related_penalty had been or could be imposed under sec_6662 at the time relief was requested taxpayers were not informed in all material respects of the required election and its related tax consequences furthermore taxpayers are not using hindsight in requesting relief taxpayers have represented that specific facts have not changed since the original deadline that make the election advantageous to the plr-147039-09 taxpayers moreover the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period of limitation on assessment finally granting an extension will not prejudice the interests of the government it is represented that the taxpayers will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election in the appropriate amount at this time than the taxpayers would have had if the election were made in the appropriate amount by the original deadline for making the election accordingly taxpayers are granted an extension of time of days from the date of this letter to make the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely norma c rotunno assistant to the branch chief branch income_tax accounting
